Case 6:20-cv-00473-ADA Document 42-10 Filed 11/04/20 Page 1 of 10




           EXHIBIT 8
11/3/2020            Case 6:20-cv-00473-ADA Document 42-10
                                                        About Filed 11/04/20 Page 2 of 10




                                              About



     We look at patents
     di erently

                                The Problem                               Our Solution


https://www.brazoslicensing.com/about                                                       1/9
11/3/2020            Case 6:20-cv-00473-ADA Document 42-10
                                                        About Filed 11/04/20 Page 3 of 10

                                Patents are                               Patents as
                                under-                                    revenue
                                utilized                                  generators
                                Most companies                            If you owned a
                                and inventors                             hotel, would you
                                spend time and                            let rooms sit
                                money on R&D,                             vacant and
                                legal, crafting,                          unoccupied?
                                  ling and other                          Nope. Instead of
                                costs associated                          dragging down
                                with building                             balance sheet,
                                and                                       it's time to turn
                                safeguarding                              your patents
                                their technology.                         into cash-
                                 The patent-                                owing assets. If
                                related costs are                         competitors are
                                often in vain, as                         infringing on
                                the technology                            your IP, they
                                ends up not                               should be
                                being core to                             paying rent. The
                                the business.                             point of
                                Even when the                             patenting
                                technology is                             technology is to
                                core, patents sit                         ensure that
                                idle on a                                 anyone using
                                balance sheet.                            your intellectual
                                Worse yet, they                           property is
                                rack up                                   paying for the
                                                                          hard work and
https://www.brazoslicensing.com/about   i t                                                    2/9
11/3/2020            Case 6:20-cv-00473-ADA Document 42-10
                                                        About Filed 11/04/20 Page 4 of 10

                                maintenance
                                costs on an                               up-front costs
                                annual basis.                             you incurred
                                                                          when
                                                                          developing the
                                                                          technology.




 Brazos Licensing and Development, headquartered in Waco, Texas,
leverages it's proprietary technology and management experience to
 help inventors and patent owners maximize the full potential of their
patents. Team member combined experience spans many decades in
                            relevant elds.




        25               + yrs
                         Legal                  25     + yrs
                                                       Finance             25         + yrs
                                                                                      Tech



https://www.brazoslicensing.com/about                                                         3/9
11/3/2020            Case 6:20-cv-00473-ADA Document 42-10
                                                        About Filed 11/04/20 Page 5 of 10




                                                            We're
                                                            Inventors
                                                            At Brazos, we
                                                            understand the needs
                                                            of inventors because
                                                            we are inventors.
                                                            Brazos L&D Chairman,
                                                            Craig Etchegoyen, is
                                                            the named inventor on
                                                            over a dozen Patents.




                           We're
                           Owners
https://www.brazoslicensing.com/about                                                       4/9
11/3/2020                             Case 6:20-cv-00473-ADA Document 42-10
                                                                         About Filed 11/04/20 Page 6 of 10


                                         We are also
                                         patent owners.
                                         We have skin in
                                         the game. Brazos
                                         owns upwards of
                                         10,000 patents,
                                         from all over the
                                         world. For
                                         context, our
                                         patent portfolio is
                                         larger than each
                                         Xerox, Johnson
                                         and Johnson, and
                                         Cisco portfolios–                                             Contact
         Brazos
            Licensing & Development          About
                                         to name  a few.What We Do               Coworking
                                                                                                             Us




https://www.brazoslicensing.com/about                                                                             5/9
11/3/2020            Case 6:20-cv-00473-ADA Document 42-10
                                                        About Filed 11/04/20 Page 7 of 10

            Craig Etchegoyen                                 Aaron Garvey
            Chairman & Founder                               Head of Finance


            Craig founded one of the                         Aaron was a founding
            world's most experienced                         member of MKP Capital, a
            and successful patent                            global macro hedge fund
            licensing rms, Uniloc.                           manager. Aaron’s
            During his tenure at Uniloc,                     experience includes
            Craig led, managed and                           portfolio management and
            resolved hundreds of                             trading across equity, xed
            patent litigation cases. In                      income and all derivatives.
            addition, Craig was                              In addition, Aaron has also
            responsible for hatching                         developed alternative
            and executing                                    trading technology. Aaron
            monetization programs                            heads up Brazos nancial
            and negotiating licensing                        structuring and works with
            deals with the world's                           Argos clients to ensure
            largest companies. He is                         that engagements are
            the principal architect of                       economically bene cial for
            the world's rst self-                            all parties.
            learning patent
            management platform.




            Stuart A. Shanus                                 Matt Hogan
            President                                        Business Developement


            From 1989 to 2016, Stuart                        Matt spent 7 years in
https://www.brazoslicensing.com/about                                                       6/9
11/3/2020            Case 6:20-cv-00473-ADA Document 42-10
                                                        About Filed 11/04/20 Page 8 of 10

            was a trial lawyer and for                       traditional nance,
            some 20 years was a                              working in xed income
            partner at Reed Smith LLC,                       sales and trading. Matt
            an international law rm.                         specialized in structured
            He represented both                              products, speci cally
            plainti s and defendants in                      mortgage-backed
            “high stakes” commercial,                        securities. After Wall
            intellectual property and                        Street, Matt was founding
            patent disputes and tried,                       CEO of a company that
            arbitrated and mediated                          pioneered consumer data
            hundreds of cases. Stuart                        control. Matt bridges his
            also served as the                               technology and nance
            managing partner of the                          backgrounds to help
            Los Angeles and Century                          Brazos productize their
            City o ces of Reed Smith                         data-driven o ering with
            and in that capacity was                           exible structuring
            responsible for all aspects                      solutions.
            of managing lawyers and
            sta , budgeting, marketing
            and day-to-day operations.




https://www.brazoslicensing.com/about                                                       7/9
11/3/2020            Case 6:20-cv-00473-ADA Document 42-10
                                                        About Filed 11/04/20 Page 9 of 10

                                        Company               Stay                Sign up
                                                              in                  for
                                        What We
                                                              Touch               updates
    Brazos                              Do                                        from our
    Licensing
                                                              Contact
                                                                                  blog
                                        Coworking             Us
    &
                                                                                  We update
    Development                         Meet the              Linkedin            our blog a
    605 Austin                          Team
                                                                                  couple times
    Ave, Suite 6                                              Twitter
                                                                                  per month
    Waco, TX                            Blog
                                                                                  with Brazos-
    76701
                                                                                  speci c and
                                                                                  broader
                                                                                  industry
                                                                                  news. Sign up
                                                                                  to stay
                                                                                  current with
                                                                                  the latest!


                                                                                                En



                                                                                     Subscribe




https://www.brazoslicensing.com/about                                                                8/9
11/3/2020           Case 6:20-cv-00473-ADA Document 42-10
                                                       AboutFiled 11/04/20 Page 10 of 10


     Copyright © 2020 Brazos Licensing and Development




https://www.brazoslicensing.com/about                                                      9/9
